Citation Nr: 0007797	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-30 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Phoenix, Arizona, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  An RO hearing 
was held in May 1997.  A transcript of this hearing is of 
record, and has been considered by the Board.

In May 1999 the Board determined that new and material 
evidence had been submitted to reopen the previously denied 
claim of entitlement to service connection for a right knee 
disorder, found the claim of entitlement to service 
connection for a right knee disorder well grounded, and 
remanded the claim to the RO for further development and 
adjudicative actions.

In November 1999 the RO continued the denial of entitlement 
to service connection for a right knee disorder.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's right knee was evaluated as normal at his 
March 1968 induction physical examination, at which time he 
reported a previous right knee injury.

3.  The appellant developed a serious right knee disability 
while in service and, in fact, was discharged as the result 
of a Medical Board proceeding (concerning his right knee).

4.  Both the appellant and a service buddy have spoken as to 
the appellant's sustaining "injury" to the right knee while 
in service.

5.  Post-service medical records, private and VA, have tended 
to relate the appellant's right knee disability to his period 
of active service on the basis of its having chronically 
worsened therein.


CONCLUSION OF LAW

A preexisting right knee disability was aggravated during 
active military service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant, in March 1968, was afforded an induction 
physical examination.  He noted several conditions at that 
time, including a "trick" or locked knee.  The March 1968 
military examiner briefly addressed several of these 
conditions, not including the appellant's right knee.  As to 
these other unmentioned conditions, such as the "trick" or 
locked knee, the physician opined that such "multitude of 
complaints" were of "doubtful significance."

Physical examination in March 1968 did not find any right 
knee abnormality.  It was checked off that the appellant's 
lower extremities were normal.  The examiner stated as to the 
right knee that the appellant "once" had synovitis of the 
knee (presumably right), but that there were "no 
[significant] [symptomatology] now."  

At that time, the appellant apparently presented his military 
examiner with a statement from his own physician that his 
knee was then without substantial symptomatology.  No current 
right knee diagnosis was given in March 1968.

A couple of months after entry into service, the appellant 
sought treatment, citing multiple complaints; his complaints 
included pain in both his knees.  The appellant's examiner 
commented that he had "recurrent" effusion in his right 
knee and locking.  Physical examination in May 1968 revealed 
a "patellar click" and effusion, but negative McMurray's 
test and a within-normal-limits range-of-motion.

The appellant, a few days later in May 1968, returned for 
treatment for his knee; he indicated then problems with his 
feet, as well.  Physical examination of the knee disclosed a 
full range-of-motion, no effusion, and negative McMurray's 
again.

Right knee x-rays were ordered in May 1968.  These were 
interpreted as not showing any "significant abnormality."

The appellant was placed on a temporary physical profile, the 
precise date(s) of which is unclear from his service medical 
records.  While on this physical profile, he was not to do 
any squatting or deep knee bends.

Later in May 1968, the appellant was referred to the 
orthopedic clinic for evaluation.  At that time, his 
symptomatology was reported as pain, locking, and effusion of 
both knees, right greater than left.  On physical 
examination, the right knee exhibited a full range-of-motion, 
and there was no effusion or ligamentous laxity.  However, 
tenderness in the lateral joint space was detected, and the 
McMurray's test was positive on this occasion.  The military 
orthopedist's impression was that of a torn right lateral 
meniscus.  His recommendation was to discharge the appellant; 
and remarked that such disability existed prior to entry into 
service.  The basis for this latter determination is not at 
all evident.


The appellant, immediately thereafter, was scheduled for a 
separation physical examination.  At such time, as 
beforehand, he claimed the existence of a number of physical 
and mental conditions, including a "trick" or locked knee.  
The individual who took the appellant's medical history 
advanced that all of the claimed conditions except for a 
hematoma were in existence prior to entry into service.  The 
basis for this notation is likewise not evident.

During the separation physical examination in mid-May 1968, 
ligament laxity of the appellant's right knee, both medial 
and lateral, was recorded.  The Board observes that ligament 
laxity had not been previously reported; including at the 
time of his entrance physical examination.  The formal 
diagnosis at the separation physical examination was that of 
a torn right lateral meniscus, "old."  Medical Board 
proceedings were begun later in May 1968, and the appellant 
was then scheduled for yet another examination.  He related 
at such examination that he had injured both his knees in 
1964, or roughly four (4) years before his induction, and 
that treatment has consisted of draining fluid from the 
knees.  No extensive treatment was related; nor did the 
appellant tell of a lingering pre-service knee condition.  
Indeed, it was stated at this late-May 1968 examination that, 
though the appellant disclosed his previous knee injury at 
his entrance physical examination, "he was [then] found 
qualified for duty without restrictions."

The Medical Board examination diagnosis was "old" torn 
right lateral meniscus.  The Medical Board examiner further 
decided that the appellant's disability was not incurred in 
the line of duty, that, rather, it was present prior to his 
entry into active service.  The appellant was concluded to be 
"medically unfit" for service as the result of his right 
knee disability.

The appellant was discharged from military service in July 
1968.  Only a few months later, he filed a claim for 
compensation for his right knee - for aggravation.

The RO, in a January 1969 rating decision, denied service 
connection for a right knee disability on the basis of the 
above Medical Board findings.



In September 1988, the appellant submitted a claim for 
compensation for a right knee disability.  Again, he said 
that his knee was aggravated while in the military.

In June 1989, the appellant posted a statement to the RO.  In 
it, he emphasized that the military physician did not find 
any right knee problems at the time of his entrance physical 
examination; that he was determined to be fit for duty in 
March 1968.  The appellant talked about his right knee 
problems during active service, as well as his pre-service 
right knee history.  The appellant, in his June 1989 
statement, noted that his pre-service right knee injury was 
"minor," had occurred four (4) years before his entry into 
service, and had healed by that time.  He commented that he 
did not experience any trouble with his knee until well into 
basic training.  The appellant argued both aggravation of a 
pre-existing injury, as well as incurrence of a disability, 
during active duty.

In June 1995, the appellant made out another claim for 
compensation for his right knee.  In his claim, he declared 
that he had sustained a right knee "injury" while in 
service.

The appellant furnished a private medical record in early-
1996.  Such record dated November 1995 contains three 
diagnoses - right knee pain, degenerative joint disease of 
the right knee, and right knee effusion.

The appellant, in January 1996, was afforded a VA 
examination; his medical records were not available for 
review.  The appellant explained to his VA examiner that he 
had injured his right knee in high school, and had related 
such information to his entrance physical examination 
physician, but was then examined and "passed the exam."  He 
remarked that he liked the military and was doing well, but 
began experiencing problems - swelling - with his knee.


The appellant said at his VA examination that he continued to 
have "some problems with the knee" after his discharge.  He 
addressed multiple symptomatology, including swelling, 
catching, limitation of motion, functional limitations, and 
pain.  He reported having had surgery on his right knee in 
1986 and 1987; he wasn't certain what kind(s) of surgery were 
performed.

The January 1996 VA examiner, inter alia, diagnosed 
"severe" degenerative arthritis of the right knee.  A 
plethora of current symptomatology was additionally outlined.

The appellant, in a February 1996 statement [Notice of 
Disagreement], declared that he had "no major problems," 
including as to his right knee, at the time of enlistment.  
He again stated that his problems began after being in the 
military for a bit, as the result of undergoing various 
"rigorous physical activities."

A buddy statement in support of the appellant's right knee 
claim was forwarded to the RO in March 1997.  The appellant's 
service buddy recounted that he and the appellant were in the 
"very same squad," and while together, he "witnessed the 
injury to [the appellant's] knee."  The service buddy also 
referred to an aggravation of the appellant's right knee.  
Further, it was expressed that "the rigors of basic 
training" had brought about the appellant's right knee 
problems.

In May 1997, the appellant was afforded an RO hearing.  At 
his hearing, he presented a substantial quantity of medical 
records, private and VA, to strengthen his right knee claim.

The appellant went for private follow-up treatment in March 
1997.  In this record, his physician observed that "[t]here 
is a question raised . . . why this problem in his [right] 
knee has occurred."  To that end, the physician noted that 
the appellant had an "injury" to his right knee while in 
the military, and that as the consequence of his period of 
service, "eventually had an open lateral meniscectomy 
performed."  

It was the opinion of the appellant's physician that "[i]n 
this case, there certainly is a causal relationship between 
his [in-service] injury, his open meniscectomy, and then his 
progression of this arthritis."  Hence, the specialist 
effectively tied the appellant's current right knee disorder 
to his active duty period.

A February 1997 VA medical record noted the appellant to have 
"[s]evere [osteoarthritis] of the right knee," and added 
that he had encountered trauma to the knee during high school 
and while in the military.

Another VA medical record, this one from May 1997, reflects 
an assessment of degenerative joint disease of the right 
knee, and carries with it the opinion that "[s]uspect [the 
appellant's] past injury in service has greatly complicated 
[and] worsened his [degenerative joint disease]."

As related above, the appellant was afforded an RO hearing in 
May 1997.  He then highlighted, as beforehand, that no right 
knee disability was found at his induction physical 
examination.  He testified that it was months after his entry 
into service that he developed a disability.  Therefore, he 
contended, there was aggravation.  The appellant spoke of 
receiving medical treatment subsequent to his discharge from 
service.  It was argued that he should be afforded the 
benefit of the doubt concerning his claim.  Transcript, May 
1997.

After the appellant's hearing, a set of VA 
treatment/evaluation records was secured by the RO.

Such VA medical records reveal a continuing, or current, 
right knee disability.  
X-rays taken in May 1995 demonstrated "[s]ignificant 
osteoarthritis of the right knee."

The Board observes as well that a May 1995 VA 
treatment/evaluation record comments that the appellant has 
had a "[right] knee injury since service."  This same 
record relays that there has been a progressive worsening of 
the appellant's right knee disability over the last few 
years.

A second set of VA treatment/evaluation records was obtained 
by the RO in June 1997.  These VA medical records likewise 
establish a continuing or current right knee disability.

It was noted in February 1997 that the appellant manifested 
"bad [degenerative joint disease] [with] severe 
[osteoarthritis]" of his right knee.  The record, 
furthermore, pointed out that there had been "past trauma" 
to the knee.

The appellant, in November 1997, continued to insist that he 
had aggravated his right knee during basic training.  He 
additionally indicated at that time that previous evaluation 
of his right knee, related above, had been conducted with 
physician access to a copy of his claims file.  Thus, they 
were able to render informed opinions about the appellant's 
right knee disability.  The appellant stated that all of his 
physicians agreed that he had aggravated his right knee while 
in service.

As related above, the appellant's claim initially reached the 
Board in May 1999.  
At that time, the Board determined that he had provided new 
and material evidence with which to reopen his claim for 
service connection for a right knee disability; and then 
found his service connection claim to be well-grounded.  A 
remand was ordered for additional evidentiary development.

The Board observes that, in July 1999, the appellant 
communicated to the RO that "he has nothing else to submit" 
- no additional records, medical or otherwise.

The appellant was scheduled for VA examination in September 
1999.  His examiner first reviewed some of the appellant's 
past medical records.  He wrote that January 1998 x-rays 
disclosed a couple of right knee abnormalities, including 
degenerative joint disease.  He took notice of the fact that, 
on induction physical examination in March 1968, "no 
abnormalities" were detected even though the appellant 
acknowledged a history of a "trick" or locked knee.  
Finally, the VA physician reiterated that the appellant began 
experiencing right knee problems - effusion, locking, and a 
patellar "click" - a few months into his active duty 
period.

The appellant also talked about his relevant prior medical 
history at the September 1999 VA examination.  He related 
that he had injured both of his knees in 1963 or 1964 while 
playing football in high school.  The appellant confirmed 
that such injury(-ies) had "cleared up before the 
[s]ervice."  As well, he repeated that 
". . . on getting into the [s]ervice, he had no symptoms 
whatsoever."

Regarding events during basic training, the appellant told of 
multiple "injuries."  He cited falling off mountains, 
crawling over rocks, and falling a few times while rappelling 
down a mountain.  There apparently was not one single 
incident which led to his in-service right knee problems.

The appellant complained of current right knee symptomatology 
at the September 1999 VA examination.  He expressed that he 
suffers from right knee pain - a "throbbing or aching"; 
swelling; clicking or grinding; locking; giving out of the 
knee; and some occasional numbness.

Physical examination in September 1999 showed that the 
appellant has a limp on the right side.  He was found to have 
crepitus of the right knee, some effusion, decreased right 
calf measurement, valgus of the right knee, limitation of 
motion, and pain at terminal flexion.  Other testing was 
normal.  As to a diagnosis, the VA physician merely remarked 
that the appellant "would be considered to have moderate 
functional impairment with respect to the various factors . . 
. ."  This particular physician, after asserting a pre-
existing right knee disorder, was of the opinion that there 
was no permanent change in the appellant's right knee 
condition at the time of his separation.  He felt that any 
right knee changes after service would have been simply the 
result of natural progression.  Lastly, the physician said 
that the appellant "does not appear" to have acquired any 
additional right knee disability while in service or due to 
his military service.

In November 1999, the appellant's "regular" VA physician 
announced that, inter alia, he "has a flare of his right 
knee arthritis."



The appellant posted another statement to the RO in December 
1999.  He alleged at that time that he had not been furnished 
an adequate VA examination in September 1999; and charged 
that the September 1999 VA examiner was biased against him.


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Under the law, a pre-existing injury or disease will be 
considered to have been aggravated during service where there 
is an actual increase in such disability during service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

Every veteran shall be taken to have been in sound condition 
when examined for service, except as to defects, infirmities, 
or disorders noted at the time of acceptance into service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 (1999).

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b) (1999).  Lay witnesses such as the 
appellant are competent to testify as to factual matters, 
such as what symptoms an individual was manifesting at a 
given time.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Grottveit v. Brown, 5 Vet. App. 91 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board notes that the appellant's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107.  The Board 
determined in its May 1999 decision/remand that the right 
knee service connection claim is well-grounded.

The Board is also satisfied that all relevant and available 
facts have been properly developed with respect to the 
current claim.  The appellant has not identified any 
additional, pertinent evidence that has not been requested 
and/or obtained.  The Board finds all relevant evidence 
necessary for an equitable disposition of this appeal has 
been secured, and that no further assistance to the appellant 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. § 5107.

The Board finds that, in the instant case, the evidence is in 
relative equipoise with regard to the veteran's right knee 
service connection claim.  

Against the appellant's current claim are findings made 
during service that his right knee disability existed prior 
to his entry into service and was not aggravated while in 
service.

Additionally, the results of the September 1999 VA 
examination hardly serve to advocate for the current claim.

Yet some of the appellant's service medical records are at 
the same time in favor of his service connection claim.

The appellant admitted a pre-service right knee injury at his 
induction physical examination, as has been discussed above.  
However, no right knee abnormality was detected at that time.  
Moreover, the appellant then apparently supplied a letter 
from his private physician to the effect that he did not have 
any significant symptomatology at that point.

Again, the law states that every veteran shall be taken to 
have been in sound condition when examined for service, 
except as to defects, infirmities, or disorders noted at the 
time of acceptance into service.  A right knee disability was 
not noted at the appellant's March 1968 induction physical 
examination.  So it has to be assumed that his right knee was 
"normal" or quiescent at the time of that examination.

The Board highlights that the appellant has been pretty 
consistent in his reporting that he did not experience right 
knee symptomatology when examined for service in March 1968.  
His right knee injury had happened approximately four (4) 
years earlier when he was in high school, and he did not face 
residual symptomatology years later.

As described above, a lay witness such as the appellant is 
competent to testify as to factual matters, such as what 
symptoms he was manifesting at a given time.  Accordingly, 
his statements and testimony on this particular point are 
clearly "acceptable," and the Board further believes his 
reporting to be credible and persuasive.  This view is 
plainly bolstered by that letter from his private physician 
that he supplied at his induction physical examination - that 
he did not have any significant right knee symptomatology as 
of March 1968.

The appellant's service connection claim is likewise enhanced 
by the March 1997 buddy statement.  This service buddy 
reported that he and the appellant were in the "very same 
squad," and while together, he "witnessed the injury to 
[the appellant's] knee."  There is, hence, other objective 
evidence that the appellant sustained some trauma to his 
right knee during his active duty period.  The appellant's 
service buddy, the Board points out, is similarly competent 
to testify as to factual matters. 

Finally, there are other medical records of file, private and 
VA, which support the appellant's right knee service 
connection claim.  Some examples of such will be 
recapitulated below.

In March 1997, the appellant's private physician, after a 
review of a copy of the appellant's claims file, noted that 
he had experienced an "injury" to his right knee while in 
the military, and that as the consequence of his period of 
service, "eventually had an open lateral meniscectomy 
performed."  The specialist then opined, "In this case, 
there certainly is a causal relationship between his [in-
service] injury, his open meniscectomy, and then his 
progression of this arthritis."  (emphasis added).

A February 1997 VA medical record observed the appellant to 
have "[s]evere [osteoarthritis] of the right knee," and 
added that he had had trauma to the knee during high school 
and while in the military; which is precisely what the 
appellant has been stating all along.

A VA medical record from May 1997 gives an assessment of 
degenerative joint disease of the right knee, and carries 
with it the opinion that "[s]uspect [the appellant's] past 
injury in service has greatly complicated [and] worsened his 
[degenerative joint disease]."

An earlier VA treatment/evaluation record, from May 1995, 
contains a finding that the appellant has had a "[right] 
knee injury since service."  (emphasis added).

The evidentiary record is in approximate equipoise.  There is 
argument both in favor and against aggravation of any 
preexisting right knee disorder at the time of entrance in 
service.  Balancing the opinions of record the Board finds 
the most likely origin of the veteran's chronic right knee 
symptomatology lies in apparent aggravation of well defined 
preservice right knee injury/symptomatology.  The Board is of 
the opinion that currently diagnosed right knee 
symptomatology cannot satisfactorily be dissociated from 
active service.

Therefore, the Board concludes that, with all reasonable 
doubt being resolved in the appellant's favor, service 
connection is warranted for a right knee disability. 
38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102,  3.303, 3.304, 3.306 (1999).


ORDER

Entitlement to service connection for a right knee disability 
is granted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

